PER CURIAM: *
Martin Michael Flores has appealed the sentence imposed following revocation of his term of supervised release. Flores argues that his 24-month sentence is unreasonable because it is above the advisory guideline range and the sentencing factors cited by the district court are taken into account by the Sentencing Guidelines.
The district court properly considered the 18 U.S.C. § 3553(a) factors when imposing Flores’s sentence. See United States v. Gonzalez, 250 F.3d 923, 930 (5th Cir.2001). The sentence is neither unreasonable nor plainly unreasonable. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir.2005), cert. denied, 547 U.S. 1083, 126 S.Ct. 1804, 164 L.Ed.2d 540 (2006).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.